     Case 3:20-cv-02322-LAB-NLS Document 7 Filed 03/19/21 PageID.84 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    STRIKE 3 HOLDINGS, LLC,                    Case No.: 20cv2322-LAB-NLS
12                                Plaintiff,
                                                 ORDER ON NOTICE OF
13    v.                                         VOLUNTARY DISMISSAL
                                                 [Dkt. 6]
14    JOHN DOE, subscriber assigned
      IP address 108.225.57.79,
15
                               Defendant.
16
17         Plaintiff Strike 3 Holdings, LLC filed a notice of voluntary dismissal without
18   prejudice. Dkt. 6. Because Defendant has not filed an answer or motion for
19   summary judgment, unilateral dismissal is permitted. FRCP 41(a)(1)(A)(i).
20   Strike 3’s voluntary dismissal is GRANTED and the case is DISMISSED
21   WITHOUT PREJUDICE.
22
23         IT IS SO ORDERED.
24   Dated: March 19, 2021
25
26                                             Hon. Larry Alan Burns
27                                             United States District Judge

28

                                                1
                                                                              20cv2322-LAB-NLS
